Exhibit 99.1 For Immediate Release For More Information Contact: Barron Beneski (703)406-5528 Public and Investor Relations beneski.barron@orbital.com ORBITAL ANNOUNCES THIRD QUARTER 2 — Company Generates Solid Growth in Revenues, Earnings and Free Cash Flow — — Orbital Also Provides Preliminary 2011 Financial Outlook — (Dulles, VA 21 October 2010) – Orbital Sciences Corporation (NYSE: ORB) today reported its financial results for the third quarter of 2010.Third quarter 2010 revenues were $314.5 million, up 13% compared to $277.1 million in the third quarter of 2009.Third quarter 2010 operating income was $19.4 million, reflecting a 43% increase compared to $13.6 million in the third quarter of 2009. Net income was $10.6 million, or $0.18 diluted earnings per share, in the third quarter of 2010 compared to net income of $9.4 million, or $0.16 diluted earnings per share, in the third quarter of 2009.Orbital generated $28.9 million of free cash flow* in the third quarter of 2010 compared to free cash flow of $23.1 million in the third quarter of 2009. Mr. David W. Thompson, Orbital’s Chairman and Chief Executive Officer, said, “Orbital’s third quarter 2010 results showed strong growth in revenues and operating income, as well as better than expected free cash flow.The company’s revenue growth was driven by substantial increases in our satellite and space systems and advanced space programs segments, while operating income rose for all three of our business segments.In addition, the company generated strong new order and option exercise activity in the third quarter, which totaled about $580 million, and boosted year-to-date new business volume to just under $1.4 billion.” * “Free cash flow” is a non-GAAP financial measure discussed in this release.For additional details, please refer to the sections of this press release entitled “Cash Flow” and “Disclosure of Non-GAAP Financial Measure.” —more— Orbital Sciences Corporation s 21839 Atlantic Blvd., Dulles, VA 20166 s 703-406-5000 Orbital Announces Third Quarter 2010 Financial Results Page 2 Financial Highlights Summary financial results were as follows: Third Quarter First Nine Months ($ in millions, except per share data) Revenues $ Operating Income Net Income Diluted Earnings per Share $ Revenues increased $37.4 million, or 13%, in the third quarter of 2010 compared to the third quarter of 2009 primarily due to increased activity on the International Space Station Commercial Resupply Services (CRS) program, national security satellite programs and communications satellite programs in addition to activity on contracts of the spacecraft business acquired in the second quarter of 2010.These areas of revenue growth were partially offset by decreased activity on missile defense interceptor programs, certain target launch vehicle programs and the Orion human spacecraft Launch Abort System (LAS) contract, which was terminated for convenience in the second quarter of 2010. Operating income increased $5.8 million, or 43%, in the third quarter of 2010 compared to the third quarter of 2009 primarily due to lower unrecovered research and development (R&D) expenses in the launch vehicles segment and a favorable general and administrative expense rate adjustment in the advanced space programs segment.Increased activity on the CRS contract and national security satellite programs and profit generated by the contracts acquired in the 2010 spacecraft business acquisition also contributed to operating income growth.These profit improvements were partially offset by the effect of decreased activity on missile defense interceptor programs and the Orion LAS contract. Net income in the third quarter of 2010 was $10.6 million, or $0.18 diluted earnings per share, compared to net income of $9.4 million, or $0.16 diluted earnings per share, in the third quarter of 2009.The company’s effective income tax rate increased to 39.0% and 39.1% in the third quarter and first nine months of 2010, respectively, compared to 4.6% and 23.1% in the third quarter and first nine months of 2009, respectively.The tax rate increase was due to the effect of a favorable R&D tax credit adjustment in the third quarter of 2009 and the expiration of the R&D tax credit at the end of 2009. —more— Orbital Announces Third Quarter 2010 Financial Results Page 3 Segment Results Operating results by business segment were as follows: Launch Vehicles Third Quarter First Nine Months ($ in millions) % Change % Change Revenues $ $ (4%
